Citation Nr: 0333616	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  03-31 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $28,293.

(The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a disability manifested by hypertension and 
cardiomegaly, and entitlement to service connection for that 
disability, are the subjects of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
November 1956, and from February 1959 to January 1963.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 decision of the Committee on Waivers and 
Compromises of the Atlanta, Georgia, Regional Office (RO) of 
the Department of Veterans Affairs (VA), wherein the 
veteran's request for waiver of recovery of a $28,293 
overpayment of improved pension benefits was denied.


REMAND

In the instant case, the RO has held that the veteran failed 
to report to VA certain income, and in particular additional 
unearned income in the amount of $25,429, during 1998.  Based 
on this purported failure, the RO determined that an 
overpayment of pension benefits occurred, with corrective 
action taken to adjust his benefits on August 17, 2001, 
effective as of February 1, 1998.  

The veteran, in apparent response to the Committee's 
decision, stated as follows:  "...I dispute the amount of the 
overpayment.  There was but one lump sum check received in 
[19]98.  So any overpayment would be for 1998 only,  
Certainly the money was long gone by [19]99, not to mention 
it was gone in 2000, and 2001."  The veteran, by challenging 
the amount of the purported overpayment of benefits by VA, in 
essence raises the issue of whether the creation of the 
overpayment of 


pension benefits was proper, a matter that, while separate 
and distinct from the question of entitlement to a waiver of 
recovery of that overpayment, is nonetheless inextricably 
intertwined therewith and must be adjudicated prior to Board 
action on the issue of overpayment waiver.

The Board also notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law, 
whereby the obligations of VA with respect to the duty to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim were redefined.  The VCAA established an 
enhanced duty to notify the claimant as to the information 
and evidence necessary for claim substantiation.  The 
veteran, with regard to this case, has not been furnished 
with information as to the provisions of the VCAA, nor has he 
been notified of VA's obligations as defined by the United 
States Court of Appeals for Veterans Claims (Court) in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This matter 
must be addressed by means of a Board remand prior to any 
further appellate review of this case by the Board.  See DAV 
v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).

The Board further notes that the United States Court of 
Appeals for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Court made a 
conclusion similar to the one reached in DAV v. Principi, 
supra (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  In the more recent decision, the Federal Court 
found that the 30-day period provided in § 3.159(b)(1) for 
response to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that, notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA notice.



This case is accordingly REMANDED for the following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
she must do to assist in the development 
of his claim;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  The RO should request that the 
veteran furnish all available evidence in 
support of his contention that the amount 
deemed to constitute the overpayment was 
improperly calculated.

3.  The RO should adjudicate the issue of 
whether the creation of the overpayment 
of improved pension benefits was proper.  
The period during which the overpayment 
was created (including beginning and 
ending dates), the amount of the 
overpayment, and the reason for the 
overpayment must be set forth clearly and 
separately in that determination.




4.  Thereafter, the RO should provide the 
veteran with a paid and due audit of the 
overpayment, based on findings made in 
conjunction with the actions requested 
above.

5.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and with any other 
applicable legal precedent.

6.  Following completion of the 
foregoing, the RO should determine 
whether waiver of recovery of the 
overpayment (as now calculated) can now 
be granted.  This review should include a 
determination as to the propriety of the 
creation and calculation of the veteran's 
debt.  If the decision remains adverse in 
any manner to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with the appropriate period of time 
within which to respond and to prefect an 
appeal on the issue of propriety of the 
creation and calculation of the debt.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of his claim should 
be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




